Exhibit 15.1 Washington Trust Bancorp, Inc. Letter regarding unaudited interim financial information To the Board of Directors and Shareholders of Washington Trust Bancorp, Inc.: Re: Registration Statement on Form S-8 With respect to the subject Registration Statement, we acknowledge our awareness of the use therein of our reports dated May 8, 2007 and August 3, 2007 related to our reviews of interim financial information. Pursuant to Rule 436(c) under the Securities Act of 1933 (the “Act”), such reports are not considered a part of a registration statement prepared or certified by an independent registered public accounting firm or reports prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. /s/ KPMG LLP Providence, Rhode Island September 24, 2007
